Case 2:18-cv-14371-RLR Document 37 Entered on FLSD Docket 08/06/2019 Page 1 of 3




                     FO    U N ITED STATES D ISTRICT CO U RT             FILED BY                   D c.
                                                                                                      .
                          R TH E SOU TH ERN D ISTRICT O F FLO RID A
                                                                               Atls 25 2219
                                                                                ctkkzilllîls    .
                                                                              S.D.OFFI-A.-FTLPIERCE

  ELLEN BERM AN and D AYAN A
  GUA CH ,on behalfofthem selves,                     C ase N o.2:18-CV -14371-RLR
  and allotherssim ilarly situated,
                                                      H onorable Robin L.Rosenberg
                Plaintiffs,                           United StatesDistrictJudge
  -   V-


  G EN ER A L M O TO R S,L.L.C.,a
  Delaw areLim ited Liability Com pany,

                D efendant.


  D A N IEL K .BRY SO N                         K EN N ETH PA U L W A TSO N
  J.HUNTER BRYSON                               M ISTIE M ARY JO W ATSON
  W hitfield,Bryson & M ason,L.L.P.             PotentialClassM embers
  AttorneysforPlainttys                         6030 N .43 Road
                                                M anton,M l 49663
  GREG O RY F.COLEM AN                          (231)357-4683-Telephone
  Greg Colem an Law ,P.C.                       w atsonken@yahoo.com
  AttorneyforPlaintlys
  THOM AS A.CASEY,JR.
  JonesW alker,L.L.P.
  AttorneyforDefendant

                           NOTICE OF EXCLUSION (Olm OUT)
                                  AS CLASS M EM BERS

           N OW CO M ES Potential Class M em bers, K EN N ETH PAUL W ATSO N and

  M ISTIE M ARY JO W ATSON, appearing in pro per, and hereby dem and to be
  EXCLU D ED from the proposed settlem entin the above-entitled cause as the proposed



                                          Page1of2
Case 2:18-cv-14371-RLR Document 37 Entered on FLSD Docket 08/06/2019 Page 2 of 3



   settlem ent is unfair, does not represent the interests of m any of the potential class

   members,and defiestheinterestofjustice.Furtherm ore,KENNETH PAUL W ATSON,
   PotentialClassM em ber,initiated a law suitagainstGeneralM otors,L.L.C.w ith thefiling

   ofhisVerl
           hedComplaintjorBreacllofWarrantyonJuly29,2019,inthe84thJudicialDistrict
   CourtofW exford County,M ichigan,w here itw asassigned File N o.19-1038-GC-1.



          W E D EC LA R E TH A T TH E ST A TEM EN T S A BO V E A RE TR U E TO TH E BEST
   O F O U R IN FO R M A TIO N ,K N O W LED G E,A N D BELIEF.



                                                       &'

   Date:July 31,2019                             By:
                                                        KEN     TH I>AULw : ox
                                                        PotentialClassM embe



   Date:July 31,2019                                             . A
                                                 By:
                                                        M IS       ARY JO W ATSON
                                                        PotentialClassM ember




   U hisNoticeofExclusionrelatestothatcertain2011ChevroletEquinoxFW D LTwithVlN:
   2(2N 4 1-171EC586225977.

   U hisNoticeofExclusionisbeingfiled with theClerk oftheCourtfortheUntied States
   DistrictCourtfortheSouthern DistrictofFlorida,and is being copied to the Settlem ent
   Adm inistrator,AnalyticsConsulting,L.L.C.,atP.0 .Box 2003,Chanhassen,M N 55317-
   2003,asso requested in thenoticedated M ay 16,2019,and received onJuly 27,2019.

   *-rhesignatoriestothisNoticeofExclusionwillalsobefilinganobjectiontothesettlement
   forthereasonsstated above.Thesignatoriesrequesttobe heard atthehearing scheduled
   forOctober4,2019,via telephone asthey residein northern M ichigan.



                                         Page 2of2
Case 2:18-cv-14371-RLR Document 37 Entered on FLSD Docket 08/06/2019 Page 3 of 3
                                                                                          * o
                                                                                          G = > x
                                                                                          w w = p
                                                                                      zo mœ
                                                                                     gQ Z 6
                                                                                          7&
                                                                                            g
                                                                                             .
                                                                                         k
                                                                                         ?w.u s     .
                                                                                                           .

                                                                                     Z   QJ.
                                                                                     '-'= <
                                                                                            a.=
                                                                                     .&. o  x
                                                                                     url > 7 xX
                                                          11A&                       cs
                                                                                     = .
                                                                                         r.
                                                                                          u o c.
                                                                                                   > o
                                                     rs11                                            Y
                                             11 - 1 j&b
                                            %           % %%:
                                                  %%11
                                                             11
                                                         15
                                                   t1& N


                               @


                               ë
                                    o
                                    > c
                                      - œ c :,
                                             )
                                    > - >
                                        o > o
                                            ;-.
                               t
                               z
                               ol   O œ - x' .N
                                    - o > * M
                               *    *. Q o m a
                                    - - x- œ >
                                    @C >        - m
                                    > .
                                        C   1 e>v mew
                                    >       y. o
                                               œ
                                       .    v.     C)
                                    oz >    R yU. rQ
                                    m Q>9
                                    u.      o T -'
                                    c       > y.
                                      Mp Q
                                         - N
                                       - 7. o
                                         m >
                                         p >

                                                                                     %>k r-
                                                                                     >. '
                                                                                     'k >-
                                                                                     W      I

                                                              '
                                                                                 .... '
                                                                                ..
                                                                                 e       y; s. .ç. .s.
                                                                                  1' 1<,
                                                                                 '.    * s'
                                                                                          1. E*.
                                                                                   e 4z t4., &
                                                                                   l           'gN.. v'
                                                                                                      r
                                                                                                      k.
                                                                                                       '
                                                                                                   u e *      >
                                                                                                              'h
                                                                                    j
                                                                                    & V
                                                                                   .J
                                                                                          *
                                                                                          x 4 t 1>:'    .T
                                                                                                         .%
                                                                                                         ge' * J
                                                                                                               5
                                                                                   .      -
                                                                                          r   t
                                                                                              ,
                                                                                              r    2     .C'   x
                                                                                  *r &< Rr;'=J :       'r
                                                                                                        .7   2
                                                                                                             V
                                                                                                             'T
                                                                                 ;
                                                                                 t*
                                                                                  T' .zJ'
                                                                                        J- '>r-<.re. aQf .* '*
                                                                                .. .        x>. .v x. .     t
                                                                              Y p
                                                                                g
                                                                                e
                                                                                *-T'
                                                                                   Q
                                                                                   -
                                                                                   ' k'#
                                                                              yF. .e a '3
                                                                                     . r .Ir  Q'    W'
                                                                                              '- J' a      a
                                                                                                           .
                                                                                  t* z
                                                                                  z     >u<.f
                                                                              d:. l... #'
                                                                              4        ...*
                                                                                       7. 2
                                                                                          .$... Xç<
                                                                               i-'' Ie; ;
                                                                              s'        ':
                                                                                         i. %..
                                                                                                 . F
                                                                                              .' .
                                                                                                 :'
                                                                                                  .* dI.  #
                                                                                                          .'
                                                                                                          '
                                                                                ...:
                                                                                   , <!
                                                                                   ;   ; vq: ç,y, fk. t>)
                                                                                                        .
                                                                          .                . < s j. 4.
                                                                  oc                              % w , tc u4
                                                                  entn
                                                                  <
                                                                  a'
                                                                                                     f.i !
                                                                                                         :s '
                                                                                                            '
                                                                  x>                              çe .i
                                                                                                      '
                                                                                                 .   .; .
                                                                                                  jr ,   . .
                                                                                                         '
                                                                                                       .F .
                                                                                                          ,.<;
                                                                                                          .        .
                                                                     .,
                                                                    ..
                                                                                                 #= '':
                                                                                                      1. :b
                                                                                                          .        w
                                                                                              e...' 1,. .I.
                                                                                                        ..
                                                                                                         .1
                                                                                            t. M
                                                                                               w. k
                                                                                               4: %
                                                                          i                    :
                                                                              :#  ': t;.. b #1
                                                                               .' ,          * p#'
                                                                                4 : N '1 ? '*'
